

Exhibit 10.2


AETNA INC.
2011 EMPLOYEE STOCK PURCHASE PLAN
Dated as of May 20, 2011


1. PURPOSE OF THE PLAN.  The purpose of the Plan is to provide employment
incentive through a capital accumulation opportunity, link employee and
shareholder interests, and provide an opportunity for employees of the Company
and its Participating Subsidiaries to purchase Common Stock through payroll
deductions.


2. DEFINITIONS.


“Board” means the Company’s Board of Directors.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Change-In-Control” means the happening of any of the following:


(i) When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act but excluding the Company and any Subsidiary thereof and any employee
benefit plan sponsored or maintained by the Company or any Subsidiary (including
any trustee of such plan acting as trustee), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, as amended
from time to time), of securities of the Company representing 20 percent or more
of the combined voting power of the Company’s then outstanding securities;


(ii) When, during any period of 24 consecutive months, the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority thereof,
provided that a Director who was not a Director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such Director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
Directors at the beginning of such 24-month period) or by prior operation of
this paragraph (ii); or


(iii) The occurrence of a transaction requiring shareholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise.


Notwithstanding the foregoing, in no event shall a “Change-in-Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or
(ii) with respect to any Employee, if such Employee is part of a “group”, within
the meaning of Section 13(d)(3) of the Exchange Act as in effect on the
effective date, which consummates the Change-in-Control transaction. In
addition, for purposes of the definition of “Change-in-Control” a person engaged
in business as an underwriter of securities shall not be deemed to be the
“beneficial owner” of, or to “beneficially own,” any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty days after the date of such acquisition.


“Committee” means the Board’s Committee on Compensation and Organization or such
other committee of the Board designated by the Board to administer the Plan.


“Common Stock” means the common shares, $.01 par value of the Company.


“Company” means Aetna Inc., a Pennsylvania corporation.


“Compensation” means annual base salary during a Purchase Period and does not
include any bonus, severance or overtime payment, disability payment,
contributions to an employee benefit plan or other similar payment or
contribution.
 
1
 
 

--------------------------------------------------------------------------------

 


“Continuous Status As An Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave, (ii) military
leave, (iii) any other leave of absence approved by the Company, provided that
such leave is for a period of not more than ninety (90) days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time, or (iv) in the case of transfers between locations of the Company
or between the Company and its Participating Subsidiaries.


“Employee” means any person, including an officer, who is an employee of the
Company or one of its Participating Subsidiaries for tax purposes and who is
employed at least twenty-one (21) days prior to the Grant Date of an Offering
(or such shorter period as the Company, in its sole discretion, may determine).


“Expiration Date” means the last day of an Offering as designated by the
Committee, which, in any event, shall not be more than twenty-seven (27) months
after the Grant Date.


“Fair Market Value” shall mean on any date, with respect to a share of Common
Stock, the closing price of a share of Common Stock as reported by the
Consolidated Tape of New York Stock Exchange Listed Shares on such date, or, if
no shares were traded on such Exchange on such date, on the next date on which
the Common Stock is traded.


“Holding Company” means an entity that becomes a holding company for the Company
or its business as part of any reorganization, merger, consolidation or other
transaction, provided that the outstanding shares of common stock of such entity
and the combined voting power of the then outstanding voting securities of such
entity entitled to vote generally in the election of directors is, immediately
after such reorganization, merger, consolidation or other transaction,
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
shares of common stock and the combined voting power of the outstanding voting
securities, respectively, of the Company immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding voting stock.


“Grant Date” means the first business day of each Purchase Period of the Plan.


“Offering” means the grant of Purchase Rights under the Plan.


“Participating Subsidiary” means the Subsidiaries that have been designated by
the Committee or the Board from time to time in its sole discretion as eligible
to participate in one or more Offerings under the Plan; provided however that
the Board shall only have the discretion to designate Subsidiaries if the grant
of Purchase Rights to such Subsidiary Employees pursuant to the Plan would not
cause the Company to incur material adverse accounting charges.


“Plan” means the Aetna Inc. 2011 Employee Stock Purchase Plan, a plan intended
to qualify under Section 423 of the Code.


“Purchase Period” means the period of an Offering beginning on the Grant Date
and ending on the Expiration Date.


“Purchase Rights” means rights to purchase shares of Common Stock under the Plan
on the terms or conditions set forth herein and as determined by the Committee
as provided hereunder.


“Subsidiary” means any company in an unbroken chain of companies beginning with
(and including) the Company in which each company other than the last company in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other companies in such
chain.


3. ADMINISTRATION OF THE PLAN.  The Committee shall administer the Plan. The
Committee shall have full power and authority to construe and interpret the Plan
and may from time to time adopt such rules and regulations for carrying out the
Plan, as it may deem best. Decisions of the Committee shall be final, conclusive
and binding upon all parties, including the Company, its shareholders and its
employees.
 
2
 
 

--------------------------------------------------------------------------------

 


The Committee may in its sole discretion determine from time to time that the
Company shall grant Purchase Rights under an Offering to all of the then
eligible Employees, provided, however, that it shall be under no obligation to
do so.


4. PARTICIPATION IN THE PLAN.  The individuals who shall be eligible to receive
grants of Purchase Rights under an Offering shall be all Employees of the
Company or of any Participating Subsidiary who are so employed by the Company or
Participating Subsidiary on the Grant Date of such Offering; provided, however,
that no individual shall be eligible to effect a purchase under an Offering if
immediately thereafter and after giving effect thereto, the aggregate value or
voting power of all shares of stock of the Company and any Subsidiary then owned
by such individual, either directly or indirectly, within the meaning of the
applicable sections of the Code and including all shares of stock with respect
to which such individual holds options, would equal or exceed in the aggregate
5% of the total value or combined voting power of all classes of stock of the
Company or any Subsidiary.


5. STOCK.


(a) The stock subject to an Offering shall be authorized but unissued shares of
Common Stock. Subject to adjustment in accordance with the provisions of
paragraph 11(f) hereof, the total number of shares of Common Stock which may be
the subject of Offerings under the Plan shall not exceed in the aggregate
5,000,000 shares.


(b) In the event that any shares of Common Stock, which are the subject of an
Offering, are not purchased, such unpurchased shares of Common Stock may again
be available for subsequent Offerings.


6. NUMBER OF SHARES THAT AN EMPLOYEE MAY PURCHASE.


(a) An eligible Employee may elect to purchase through payroll deductions under
an Offering a number of whole shares of Common Stock determined by the Committee
from time to time.


(b) The number of whole shares of Common Stock that a participating Employee may
purchase on the Expiration Date shall be determined by dividing such Employee’s
contributions accumulated prior to such Expiration Date and retained in such
Employee’s account as of the Expiration Date by the applicable purchase price;
provided, however, that such purchase shall be subject to the limitations set
forth in this Section 6.


(c) The maximum number of shares that each eligible Employee may purchase under
an Offering equals $25,000 divided by the fair market value of the Common Stock
on the first day of the Offering.


(d) Notwithstanding the foregoing provisions of the Plan, no eligible Employee
may elect to purchase under Offerings in any single calendar year a number of
whole shares of Common Stock which, together with all other shares in the
Company and Subsidiaries which the Employee may be entitled to purchase in such
year pursuant to an Offering and under any other employee stock purchase plan,
as defined in Section 423 of the Code, has an aggregate fair market value
(measured in each case as of the Grant Date) in excess of $25,000.


7. PARTICIPATION.


(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement and any other required documents provided by the Company
and submitting them in the form and manner designated by the Company.


(b) Unless otherwise determined by the Company, payroll deductions in respect of
an Offering shall commence on the first full payroll period beginning on or
after the Grant Date of such Offering and shall end on the last payroll period
ending prior to the Expiration Date of such Offering, unless sooner terminated
by the participating Employee as provided in Section 10.


8. METHOD OF PAYMENT OF CONTRIBUTIONS.


(a) A participating Employee shall elect to have payroll deductions made on each
payday during the Offering in whole percentages from one percent (1%) to, and
not exceeding, ten percent (10%) of such participating Employee’s Compensation
during the Offering. All payroll deductions made by a participating
 
3
 
 

--------------------------------------------------------------------------------

 
 
Employee shall be credited to his or her account under the Plan. A participating
Employee may not make any additional payments into such account.


(b) A participating Employee may discontinue his or her participation in the
Plan as provided in Section 10.


(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 6 hereof, the Company may cause a
participant’s payroll deductions to be decreased in respect of an Offering year
to zero percent (0%).


9. EXERCISE OF PURCHASE RIGHTS.  Unless a participating Employee withdraws from
the Plan as provided in Section 10, his or her right to purchase whole shares in
any Offering will be exercised automatically on each Expiration Date of an
Offering, and the maximum number of whole shares subject to the Purchase Right
will be purchased at the applicable purchase price with the accumulated
contributions in his or her account.

 
10. VOLUNTARY WITHDRAWALS; TERMINATION OF EMPLOYMENT.


(a) A participating Employee may withdraw all but not less than all the
contributions credited to his or her account under the Plan at any time prior to
the Expiration Date of an Offering by notifying the Company in the form and
manner designated by the Company. All of the participating Employee’s
contributions credited to his or her account will be paid to him or her not
later than sixty (60) days after receipt of his or her notice of withdrawal and
his or her Purchase Right for the then current Offering will be automatically
terminated, and no further contributions for the purchase of Common Stock will
be permitted or made during the Offering.


(b) Upon termination of the participating Employee’s Continuous Status as an
Employee prior to the Expiration Date of an Offering for any reason, whether
voluntary or involuntary, including retirement or death, the contributions
credited to his or her account will be returned to him or her or, in the case of
his or her death, to the Employee’s estate, and his or her Purchase Right will
be automatically terminated.


(c) A participating Employee’s withdrawal from an Offering will not have any
effect upon his or her eligibility to participate in a succeeding Offering or in
any similar plan that may hereafter be adopted by the Company.


11. TERMS AND CONDITIONS OF OFFERINGS.


(a) General:


The Offerings shall be in such form as the Committee shall from time to time
approve, and shall contain such terms and conditions as the Committee shall
prescribe not inconsistent with the Plan.


(b) Purchase Price:


The purchase price per share will be established by the Committee for each
offering but in no event will the purchase price per share be less than 85% of
the lower of the Fair Market Value of a share of Common Stock on the Grant Date
and the Expiration Date.


(c) Term of Offerings:


Each Offering shall commence on the Grant Date and terminate, subject to earlier
termination by the Committee, on the Expiration Date.


(d) Employee’s Purchase Directions:


Each Offering shall provide that the participating Employee at the conclusion of
the Purchase Period may purchase all of the whole shares purchasable in such
Offering with the contributions credited to such Employee’s account unless such
Employee shall, in the manner provided for in the Offering, notify the Company
as set forth in Section 10 that the Employee does not desire to purchase any of
such shares.
 
4
 
 

--------------------------------------------------------------------------------

 
 
(e) Change-in-Control:


Upon a Change-in-Control, the Expiration Date shall be deemed to have occurred
immediately prior to such Change-in-Control and, unless an Employee shall have
withdrawn from the Plan as provided in Section 10, all then outstanding Purchase
Rights shall be deemed to have been exercised on such Expiration Date as
provided in Section 9.


(f) Adjustments:


In the event that the Committee shall determine that any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, offering to
purchase Common Stock at a price substantially below Fair Market Value, or other
similar event affects the Common Stock such that an adjustment is required in
order to preserve or prevent an enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Committee
shall, in its sole discretion, and in such manner as the Committee may deem
equitable, adjust any or all of (1) the number and kind of shares which
thereafter may be made the subject of Offerings under the Plan, (2) the number
and kind of shares subject to outstanding Offerings and (3) the purchase price
with respect to any of the foregoing and/or, if deemed appropriate, make
provision for a cash payment to a person who has outstanding Purchase Rights
provided, however, that the number of shares subject to any such Purchase Rights
shall always be a whole number.


(g) Assignability:


No rights hereunder shall be assignable or transferable.


(h) Employee’s Agreement:


If, at the time of the purchase of shares which are covered by Purchase Rights
under an Offering, in the opinion of counsel for the Company, it is necessary or
desirable, in order to comply with any applicable laws or regulations relating
to the sale of securities, that the Employee purchasing such shares shall agree
that such Employee will purchase such shares for investment and not with any
present intention to resell the same, the Employee will, upon the request of the
Company, execute and deliver to the Company an agreement to such effect. The
Company may also require that a legend setting forth such investment intention
be stamped or otherwise written on the certificates for shares purchased
pursuant to the Plan.


(i) Rights as a Shareholder:


An Employee who has been granted Purchase Rights hereunder shall have no rights
as a shareholder with respect to shares covered by such Purchase Rights until
the date of the issuance of the shares to the Employee. No adjustment will be
made for dividends or other rights for which the record date is prior to the
date of such issuance. For purposes of the Plan, the Company, in lieu of the
issuance of certificates, may utilize a book entry account system for recording
ownership of shares of Common Stock, subject to the rules generally applicable
to such system.


(j) Interest:


No interest shall accrue on payroll deductions made under or pursuant to the
Plan or any Offering hereunder.


12. TERM OF PLAN.  No grant of Purchase Rights shall be made after July 1, 2016.


13. AMENDMENTS.  The Plan is wholly discretionary in nature. As such, the Board
may, in its sole discretion, from time to time alter, amend, suspend, or
discontinue the Plan or alter or amend any and all Purchase Rights or terminate
any Offering; provided, however, that no such action of the Board may, without
the approval of the shareholders, make any amendment for which shareholder
approval is necessary to comply with any tax or regulatory requirement with
which the Committee has determined it is necessary or advisable to have the
Company comply. Subject to the limitations in this Section 13 relating to
shareholder approval, the Committee may, in its sole discretion, make such
amendment or modification to the Plan or
 
5
 
 

--------------------------------------------------------------------------------

 
 
any Purchase Rights granted hereunder as is necessary or desirable to comply
with, or effectuate administration of, the Plan under the laws, rules or
regulations of any foreign jurisdiction, the laws of which may be applicable to
the Plan or its participants hereunder.


14. APPLICATION OF FUNDS.  The proceeds received by the Company from the sale of
the Common Stock pursuant to an Offering will be used for general corporate
purposes.


15. GOVERNING LAW.  The Plan and all Offerings shall be construed in accordance
with and governed by the laws of the Commonwealth of Pennsylvania without regard
to the choice of law rules thereunder.


16. ADDITIONAL RESTRICTIONS OF RULE 16b-3.  The terms and conditions of Purchase
Rights granted hereunder to, and the purchase of shares of Common Stock by,
persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3 thereunder. The Plan shall be deemed to
contain, and such Purchase Rights shall contain, and the shares of Common Stock
issued upon exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by such Rule 16b-3 to qualify for the maximum
exemption from such Section 16 with respect to Plan transactions.

6